[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] AGREEMENT
The parties agree to the following:
  1. Both parties shall be flexible in affording the other party contact with and access to the minor children.
  2. For Christmas 2000 — The boys will fly with the Mother from Milwaukee to Laguardia Airport in New York and arrive in New York on Sunday, December 24, 2000 at 11:49 a.m. The Father shall pick the boys up (and the mother if necessary) and bring them to Connecticut. The boys will return to Minneapolis on January 2, 2001 and the Father will bring the boys to Laguardia where their flight leaves at 3:35 p.m. The Father shall be responsible for arranging CT Page 16375 the escort service for the boy's return flight to Minneapolis.
     The Court shall determine which party shall be responsible for the costs of the children's flights for this Christmas holiday.
  3. The Father shall be entitled to visit with the children in Minnesota two weekends per month from Friday after school until mid-day on Sunday (approximately 3-4 p.m. depending on travel plans). For purposes of pre-planning, the Father will attempt to make arrangements for the first and third weekends of the month. If the first and third weekends of the month are not suitable because of either parties' travel plans then the parties shall work together to make arrangements for another weekend(s). The parties will negotiate each month's travel plans by the first day of each month. The Court shall determine which party shall bear the cost of the travel expenses.
  4. The parties shall use e-mail to exchange information with one another regarding the children including sporting events, camps, school activities, medical, and travel arrangements. Each party shall check and respond to if necessary his or her e-mail at least every Friday.
  5. Summer — The parties shall make appropriate camp arrangements and travel arrangements for the boys no later than April 1st of each year. The parties shall mutually agree regarding the camps to be selected in each home town and shall split the cost(s) fifty/fifty. The Father shall have eight weeks with the boys during the summer and the Mother shall have four weeks with the boys during the summer. If there is time in addition to this the parties shall split it equally. For purposes of planning, the Mother shall have the first two consecutive weeks in June after the boys are let out of school. The Father shall then have the next four consecutive weeks. The Mother shall then have the next week with the boys. The Father shall have CT Page 16376 the following four consecutive weeks and the Mother shall have the last week prior to the boys returning to school. It shall be the Mother's option to visit with the boys on weekends when they are with the Father in Connecticut. But, said visits shall not exceed one weekend in any two week period. The Court shall determine which party shall be responsible for the children's travel costs associated with the summer vacation except that each party shall be solely responsible for the costs associated with his or her vacation costs with the children.
  6. The Father shall have the children for their Spring/Easter vacation every year from the day the children are let out of school to the day before they are scheduled to return to school. The Court shall determine which party shall be responsible for the costs associated with the children's travel.
  7. Thanksgiving — The parties shall alternate Thanksgiving every year. The Father shall have the children in 2001 and they shall alternate each year after that. The Court shall determine which party shall be responsible for the costs associated with the children's travel and which party shall travel which way with the children. The Thanksgiving Break is defined as the day the boys are let out of school or early the next morning until the day before the boys go back to school.
8. Christmas 2001 and all future Christmas/New Year's Holidays
      The parties shall divide the vacation as follows: The first half of the vacation shall be defined as the day the boys are let out of school or early the next morning until mid-day (between 2-4 p.m.) on December 27th The second half of the vacation shall be from mid-day (between 2-4 p.m.) On December 27th until the day before the boys return to school. The parties shall alternate the first and second half of the vacation each year. The Mother shall get the first half of Christmas in CT Page 16377 the year 2001 and the Father shall have the second half of the holiday in 2001 and they shall alternate each year after that.
  9. Both parties should be permitted to telephone the children at reasonable hours. If the children are with either parent for a week or longer, the parent with the children should initiate at least two telephone calls that week to the other parent.
  10. If the Mother receives any documentation from the children's schools that requires a timely response or advises of events taking place in the near future, the Mother shall forward that information to the Father immediately.
  11. Because of the travel arrangements necessary to work with this parenting plan, the parties agree to communicate and work together (in a timely fashion) via e-mail and telephone to make the most appropriate and inexpensive travel arrangements as possible.
  12. Except as herein provided, the terms of the parties' Separation Agreement incorporated by reference into the parties' dissolution of marriage decree shall be incorporated herein and made a part hereof.
THE PLAINTIFF                                THE DEFENDANT
  _________________                            _________________ KATHLEEN FREY                                JOSEPH FREY
ATTORNEY FOR PLAINTIFF                       ATTORNEY FOR DEFENDANT
  ______________________                       ______________________ GARY I. COHEN                                EDWARD KWESKIN
ATTORNEY FOR MINOR CHILDREN
  ___________________________ TARA C.F. RYAN
CT Page 16378